QUARLES, J.
I concur in the views so ably expressed by Mr. Chief Justice Huston. The theory of the lower court and that urged here by counsel for respondent, in my opinion, overlooks well-established rules of construction in construing our revenue statutes. As suggested in the opinion formulated by Mr., Chief Justice Huston, the only question to be determined here is, What did the legislature intend to be understood by the use of the term “mining claims” in our revenue statutes? Title 10 of the Revised Statutes is entitled “Revenue.” The *378first chapter of that title is entitled “Property Liable to Taxation." The first section of the title aforesaid, and of the first chapter thereof, is section 1400, which is as follows: “All property in this territory [state] not exempt under the laws of the United States, except as enumerated in the next section, is subject to taxation as in this title provided; but nothing in this title shall be construed to require or permit double taxation." The following section (1401) is as follows: “The following property is exempt from taxation: 1. All property used exclusively for public schools and such as may belong to the United States, this territory or to any county or municipal corporation or school district within this territory. 2. Churches, chapels, and other buildings, with the lots of ground appurtenant thereto, and used therewith belonging to any church organization or society and used for religious worship, and from which no rent is derived; with their furniture and equipments; also public cemeteries. 3. Buildings or parts of buildings owned and used by the order of Masons or Odd Fellows or by any other benevolent or charitable society exclusively for the purposes of their order, and their furniture and equipment. 4. The property of resident widows and orphan children, not to exceed the amount of $1,000 to any one family, when their total assessment is less than $5,000. 5. Growing crops. 6. Capital stock of corporations where the property of the corporation has been assessed. 7. Mining claims, but machinery, property and improvements upon or appurtenant to mining claims shall not be so exempt. 8. Public and private libraries. 9. Tools of a mechanic, farmer, miner or prospector and household furniture of a family or householder, not excee'ding in value two hundred dollars. 10. Pos-sessory rights to public lands.” Section 1405, found in said title, and which is the third section thereof, is as follows: “Whenever the terms mentioned in this section are employed in this title, they are employed in the sense hereafter affixed to them: 1. The term ‘property* includes moneys, credits, bonds, stocks, dues, franchises and all other matters and things, real, personal and mixed, capable of private ownership. 2. *379Tbe term ‘real estate’ includes: (1) The possession of, claim to, ownership of, or right to, the possession of land; (2) All mines, mineral and quarries in and under the land, and all rights and privileges appertaining thereto; (3) Improvements. 3. The term ‘improvements’ includes: (1) All buildings, structures, fixtures, fences and improvements erected upon or affixed to the land; (2) All fruit, nut-bearing or ornamental trees and vines not of natural growth. 4. The term ‘personal property' includes everything which is the subject of ownership not included within the meaning of the term ‘real estate.’ 5. The terms ‘value’ and ‘full cash value’ mean the amount at which the property would be taken in payment of a just debt due from a solvent creditor. 6. The term ‘credit’ means those solvent debts, owing to the person, firm, corporation or association assessed. The term ‘debts’ means those liabilities owing by the person, firm, corporation or association assessed to bona fide residents of this territory, or firms, associations or corporations doing business therein.”
Without specifying or enumerating the well-known rules of statutory construction which must be followed in deciding the question before us, I will make some general observations relative to the question here. Title 10, supra, is strictly speaking, a revenue statute. Its object and purpose is to raise revenue. Within the meaning of the various sections found in that title, the word “real estate” includes possessory claims to the public lands of the United States, whether those lands are mineral or nonmineral. It is so expressly declared. “All mines, minerals and quarries in and under the land” are real estate, in the language of the statute, and the same is “property,” and so declared to be. What property is taxable? The statute says: “All property in this territory [state] not exempt under the laws of the United States, except as enumerated in the next section, is subject to taxation.” Careful reading of the whole of title 10, and all amendatory acts relating thereto, shows, to my mind, that it was the intention of the legislature to tax all property in this state, except such as is used for public schools, and public property belonging to the *380United States or this state or any political division thereof; snch as belongs to, and is used by, churches and benevolent, societies solely for religious or benevolent purposes, and public cemeteries; such as is used by charitable institutions, Masons, and Odd Fellows, -etc., exclusively for purposes of their order; property of resident widows and orphan children to the extent of $1,000, when their total assessment is less than $5,000; growing crops; capital stock of corporations, where the property of the corporation has been assessed; mining claims, libraries, and possessory rights to public lands. The legislature evidently intended to tax all private property except where otherwise specified in the statute. It certainly intended to tax all private real property which was used by the owner thereof for his own private purposes, the title being in himself. But it was certainly intended to exclude from assessment for taxation all real estate the title to which might be in the United States government. To my mind, in using the terms “mining claims” and possessory rights to public lands,” the legislature intended to exempt both mining property and agricultural land the title to which was in the United States government.
The act of Congress quoted in the opinion of Mr. Chief Justice Huston prohibits the taxation of property belonging to the United States. The location of a mining claim under the laws of the United States, if properly made, makes the locator the owner of such mining claim as against all the world except the United States. To become the owner of such mining claim as against the United States, the locator must comply with the conditions required of him by the act of Congress by making $500 worth of improvements upon the mining claim, etc., and then apply for patent, and comply with all the regulations prescribed by law. When the locator does this, he is then entitled to, and receives, a patent for his mining claim, and becomes the private owner thereof against the government and all the world.
Keeping in mind the object and purpose of the statute under consideration — the raising of revenue — and keeping in *381mind the policy of said statutes in taxing all private property used for the purposes of the private owner, and the policy of the statute exempting all property the title to which is in the United States, it is clear to my mind that by the term “mining claims" as used in said statute, only mining property, the title to which remains in the government, was intended to be exempted from taxation.
We are cited by counsel for respondent to a number of sections in the Revised Statutes where the term “mining claims” is used as illustrating the meaning of the term as used in the revenue statute. We are cited to section-4542 of the Ee-vised Statutes, in this connection. That section authorizes the court or judge thereof to order a survey of “any real property or mining claim, including ledges thereof,” which the claimant believes to be in the possession of another either by surface or underground holdings or workings, etc. To my mind, the term “mining claim,” as used in that section, was not intended to include mining property the title to which was in the claimant; for, if the Use of this term “mining claim” had been omitted entirely from said section, the language therein used would have authorized such survey upon a mining claim held subject to the paramount title of the United States.
We are referred by counsel for respondent to section 5125 of the Revised Statutes, relating to laborer's’ liens, where the expression, “who performs labor in any mining claim,” is used as illustrative of the intent with which the term “mining claim” is used in our revenue law. But this section of the Revised Statutes was expressly repealed by the legislature in 1893, and a new statute upon this subject enacted, wherein this language is used by the legislature, “or performs labor in any mine or mining claim”; and by this new statute, even in our mechanic’s lien law, it appears that the legislature had in view a distinction between mining property held by the private owner under title in himself and the mere location of mining property held subject to the paramount title of the United States government.
*382We are also referred to section 4 of the Revised Statutes, which provides that “the Revised Statutes establish the law of this [state] respecting the subjects to which they relate,, and their provisions and all proceedings under them are to be-liberally construed, with a view to effect their objects and to promote justice.” To my mind, counsel for respondent fail to apply the rule of construction established in this state by this 'statute as it was intended to be applied. The object of the statute under consideration is to raise revenue. In this, connection, it is well to say that, by all rules of statutory construction, sections 1400 and 1401 of the Revised Statutes, must be regarded as one statute, of which section 1400 states the'rule, and section 1401 states exceptions thereto. Counsel for respondent, in applying the rule of construction established by section 4, supra, applies that rule to -section 1401, and not to section 1400, supra. In other words, the rule of liberal construction is applied by counsel for respondent, not to the rule of the -statute, but to a proviso creating an exception to the rule enunciated in the statute. The rule of construction applied by counsel for respondent to the statute under consideration has a tendency to defeat the object of the statute (the raising of revenue), by enlarging, through interpretation or construction by the court, the exceptions to the rule taxing all property. The construction contended for by respondent does not “promote justice.” More than that to my mind, it contravenes the policy of our revenue statutes. The legislature, in the enactment of the statutes in question, has shown no intention of adopting a policy which exempts-the mining industry from its just proportion and share of the burdens of taxation. This is apparent from the fact that improvements upon possessory claims where the title is in the United States government, whether a “mining claim” or a possessory claim upon agricultural lands, are, by the provisions of 'said statutes, made taxable. If it was intended to-favor the mining industry, why tax its improvements upon mining claims? A careful study of the statute makes it clear to my mind that the intention of the legislature was that *383all real estate to which title is héld by private parties, and used for individual purposes of the owner, should bear its proportion of taxation, whether mineral or nonmineral.
The rule is well established that in construing revenue statutes the exceptions thereto exempting property must be strictly construed. This rule does not conflict with, but carries out the intention of, section 4 of the Eevised Statutes, cited supra, establishing the rule of liberal construction in this state. But the rule of construction contended for by the respondent violates these rules of construction, as it tends to defeat, to some extent, the raising of revenue, and, instead of promoting justice, promotes injustice. There is no justice nor reason in exempting mines owned by private individuals, and held or worked for their especial benefit, from taxation. I do not believe that the legislature intended so to do, and I am unwilling that this court shall, by construction, exempt a large proportion of the property in this state which is owned by private individuals, and held and operated for the benefit of such private owners, from taxation.